ORDER

PER CURIAM.
AND NOW, this 4th day of April, 2006, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the question of whether, under this Court’s decision in O’Donnell v. Philadelphia Record Co., 356 Pa. 307, 51 A.2d 775 (1947), Respondent Brownstein’s alleged actions in granting permission, in the post-complaint timeframe, to a third party to republish the disputed letter to the editor, constitutes sufficient circumstantial evidence of actual malice for the cause of *481action against Respondent Brownstein to survive his motion for summary judgment.